Title: To Alexander Hamilton from John J. U. Rivardi, 18 July 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


          
            Sir,
            Niagara July—18—99
          
          Doctor Coffin being at the Moment of his departure when I received the inclosed of the Brittish Comanding Officer at Fort George—I thought it would be a pleasing proof to you of the good harmony existing between the Garrisons. In haste I repeat the assurance of the respectfull consideration with which I have the honor to be Sir, Your Most Obedient & Very humble Servant
          
            J J Ulrich Rivardi
          
        